Robinson, C. J.
(dissenting).
I do not find in subdivision 16 of section 668 of the Code any language which necessarily requires the revenues of cities of the first class to be devoted exclusively to the payment of the expenses of the year in which the revenue is obtained, before other debts can be paid therefrom. The subdivision was undoubtedly designed to prevent expenditures, by cities of the class designated, in excess of their, revenues; and when its provisions are complied with, and there is no outstanding indebtedness incurred in previous years, such cities will be kept on a cash basis, as contemplated by the statute. The appropriations required to be made at the beginning of each fiscal year are the formal setting apart of certain sums of money for designated purposes, and the sums thus designated fix the maximum amounts for which warrants may be issued for the purposes designated. But those appropriations, are made in advance of the receipt of the money appropriated. The actual appropriations are made when claims are audited, and warrants therefor are authorized; and the statute does not in terms require that such warrants be paid only from the money appropriated formally at the beginning of the fiscal year. Section 660 of the Code requires the treasurer of cities and towns, “when a warrant drawn on the treasury is presented for payment and not paid for want of funds,” to “endorse the fact thereon, with the date of presentation, and sign it.” The section further provides that the treasurer “shall keep a record of all warrants drawn on the treasury and presented, -» * and that “all such warrants shall be paid in the order of their presentation.” There is no suggestion in the *339section that warrants are to be registered by the year, and paid from the revenues of the year - in which they are authorized. The language is sweeping, and includes “all such warrants”; that is, all warrants presented for payment, and not paid for want of funds, and which have been duly indorsed and registered, and all such warrants are to be paid “in the order of their presentation.” Those provisions apply, not merely to cities of the first class, but also to all other cities, and to towns; and it will hardly be claimed that warrants issued by such other cities and towns must be registered by the year, and paid only from the revenues derived from the year in which they were issued. But, under the opinion of the majority, the section must receive two different interpretations, — one for cities of the first class, and another for other municipalities. No reason is suggested, and none can be readily imagined, unless found in the statute, for requiring an application of the sections to cities of the first class not authorized for other cities and towns. Reference is made to sections 905 of the Code, as though that were a new provision of law, enacted, in view of the adoption of subdivision 16 of section 668, for the purpose of facilitating the return of cities of the first class to a cash basis. But the powers thereby conferred are not new, and the larger part, if not all, of them had been given by prior legislative acts, some of which were in force before subdivision 16 and section 660 were enacted in their original form. According to well-established rules of interpretation, both of the statutes last referred to should be so construed as to give force and effect to all of the provisions of each; and it seems to me that when that is done, it will be found that all warrants should be paid in the order of their presentation for payment. If that be true, the ruling.of the district court was right, and its judgment should be ABBIRMBD.
G-rangbr, J., concurs in this dissent.
*340Supplemental Opinion.
Wednesday, January 25, 1899.
Per Curiam.
The foregoing opinion was withdrawn on our own motion, for the purpose of adding a brief statement on a point disclosed by the record, but wbicb counsel did not see fit to present. We make mention of it to forestall any misunderstanding of our bolding.
It appears that Council Bluffs was organized as a city of tbe first class subsequent to tbe year 1881, and by tbe terms of chapter 4, Acts Twenty-second General Assembly, it is excepted from tbe application of tbe provisions of that statute. This point counsel, for some reason, studiously avoided presenting. They united in stating two propositions only as raised by tbe demurrer. These we disposed of in tbe original opinion. More than this we were not permitted to do, under our well-established rule, to give no attention to points not argued. Counsel bad a right, of course, to rest their client’s claim upon any ground they saw fit. We only desire to say that tbe case was decided upon tbe theory on wbicb it ivas here tried, viz., that tbe statute mentioned applied to tbe city of Council Bluffs. Because of the method of presenting tbe case, w© assumed, but did not decide, that tbe statute applied. If it does not, tbe effect of the exemption is an open question, to be settled hereafter.